DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 12/7/21.  Claims 1-11 have been amended.  Claims 1-11 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. US Publication No. 2015/0242663 cited in previous action in view of Hay US Publication No. 2014/0316916.
 Re Claim 1, Babu discloses an information processing apparatus comprising: 
a first reader (contactless reader/ NFC interface) that has a first reading function which electrically reads first information stored in a communication medium in a non-contact manner (P9); 
a second reader (magnetic stripe reader/chip card reader interface) that has a second reading function which electrically or magnetically reads second information stored in a card in contact (P9); 
a touch panel (touch sensor) that electrically detects the contact or proximity of an object as an input detection function (P40, see claims 12 and 17);
 and a processor (microcontroller) that is electrically connected to the first reader (contactless reader/ NFC interface), the second reader (magnetic stripe reader/chip card reader interface), and the touch panel (touch sensor), wherein the first reader (contactless reader/ NFC interface) reads the first information via an antenna, the antenna being configured for non-contact communication (P9 and see claims 5 and 6 or a contactless card reader interface (e.g., NFC reader);
wherein the processor (micro controller) exclusively controls an ON/OFF of the first reading function of the first reader and an ON/OFF of the input detection function of the touch panel (P31, the microcontroller manages each component in the wireless card reader.  The microcontroller 202 can power on or off any individual component, e.g., using the power source 204) based on a detection that the communication medium is 
Babu does not specifically disclose wherein the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state.
However Hay discloses wherein the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state (P147, Hay discloses reading identification  information  from  RFID card, magnetic strip card, or other type of customized identification smart card) or signal such as NFC, or code from a handheld device and touch screen interface; wherein the system shifts to a standby mode) .
Given the teachings of Hay it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify the teachings of Babu with wherein the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state.
Doing so would ensure that only essential circuits are powered up.
Re Claim 2, Babu  and Hay discloses the information processing apparatus according to claim 1,  and Babu discloses wherein: when a credit card payment is selected as a payment process, the processor turns ON the first reading function and turns OFF the input detection function of the touch panel (P31, P38, P36, P31   see claims 2 and 3 the wake up circuit 212 notifies the microcontroller 202 of the type of  The mobile card reader can be powered so that each component is powered only when the component is in use. The microcontroller manages each component in the wireless card reader.  The microcontroller 202 can power on or off any individual component, e.g., using the power source 204).
Re Claim 3, Babu and Hay discloses the information processing apparatus according to claim 2, and Babu discloses wherein: when a credit card payment is selected as a payment process, the processor turns on the second reading function (P31, P38, P36, P31, see claims 2 and 3 the wake-up circuit 212 notifies the microcontroller 202 of the type of card interaction that triggered the wake-up circuit 212.  This allows the microcontroller 202 to allocate power to the appropriate card reader interface. The mobile card reader can be powered so that each component is powered only when the component is in use. The microcontroller manages each component in the wireless card reader.  The microcontroller 202 can power on or off any individual component, e.g., using the power source 204).  
Re Claim 4, Babu and Hay discloses the information processing apparatus according to claim 2,  and Babu discloses wherein: based on detection that the card is placed at a predetermined position with respect to the second reader, the processor turns OFF the first reading function and turns On the input detection function of the touch panel (P31, P38, P36, P31, see claims 2-3 the wake up circuit 212 notifies the microcontroller 202 of the type of card interaction that triggered the wake up circuit 212.  This allows the microcontroller 202 to allocate power to the appropriate card reader 
Re Claim 5, Babu  and Hay discloses the information processing apparatus according to claim 2,  and Babu discloses wherein: when the payment process is completed after the first reader reads the first information , the processor turns OFF the first reading function and turns ON  the input detection function of the touch panel (P31, P45 and see claim 12 once the card data is sent to the computing device, the microcontroller 202 powers down the antenna 210, and then powers itself down.  The wireless card reader then is completely powered off and can be powered on again through the wake-up circuit 212; a touch sensor configured to sense a touch, and upon sensing a touch activates the wake-up circuit).  
Re Claim 6, Babu and Hay discloses the information processing apparatus according to claim 1, and Babu discloses wherein: when an electronic money payment is selected as a payment process, the processor turns on the first reading function and turns OFF the input detection function of the touch panel (P31 microcontroller 202 manages each component in the wireless card reader.  The microcontroller 202 can power on or off any individual component, e.g., using the power source.  P36 the mobile card reader can be powered so that each component is powered only when the component is in use).
Re Claim 7, Babu and Hay discloses the information processing apparatus according to claim 6,  and Babu discloses wherein: after the payment process of the 
Re Claim 8, Babu and Hay discloses discloses the information processing apparatus according to claim 1; and Babu discloses wherein: the card is a contact IC card or a magnetic card, and the second reader electrically or magnetically reads the second information from the card (P9).  
Re Claim 9, Babu and Hay discloses the information processing apparatus according to claim 1 and Babu discloses, wherein: the antenna and the touch panel are arranged close to each other (P9 and P40).  
Re Claim 10, Babu and Hay discloses the information processing apparatus according to claim 1,  and Babu discloses wherein the second reader includes: a card slot that guides the card into the second reader; a reading member that electrically or magnetically reads the second information stored in the card, with the card being  inserted in the card slot; and a sensor that detects the card inserted in the card slot, with the sensor being  arranged between a place where an insertion of the card is started and the reading member (P9, P14, P33).  

 a first reader that has a first reading function which electrically reads  first information stored in a communication medium, in a non-contact manner (P9), the first reader reading the first information via an antenna, the antenna being configured for non-contact communication (P9 and see claims 5 and 6 or a contactless card reader interface (e.g., NFC reader),  
a second reader that has a second reading function which electrically or magnetically reads second information stored in a card in contact (P9), and
 a touch panel that electrically detects the contact or proximity of an object as an input detection function (P40, see claims 12 and 17),
 the information processing method comprising: exclusively controlling an ON/OFF of the first reading function of the first reader and an ON/OFF of the input detection function of the touch panel (P31, the microcontroller manages each component in the wireless card reader.  The microcontroller 202 can power on or off any individual component, e.g., using the power source 204), based on a detection that the communication medium is placed in a predetermined position with respect to the first reader or a detection that the card is placed in a predetermined position with respect to the second reader (P31, P45 P37, P38, P40, P43 and see claim 12    the microcontroller 202 powers down the antenna 210, and then powers itself down.  The wireless card reader then is completely powered off and can be powered on again through the wake-up circuit 212.   A touch sensor configured to sense a touch, and upon sensing a touch activates the wake-up circuit.  The microcontroller 202 can power 
Babu does not specifically disclose that in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state.
However Hay discloses wherein the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state (P147, Hay discloses reading identification  information  from  RFID card, magnetic strip card, or other type of customized identification smart card) or signal such as NFC, or code from a handheld device and touch screen interface; wherein the system shifts to a standby mode) .
Given the teachings of Hay it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify the teachings of Babu with wherein the processor, in response to a predetermined process, sets each of the first reader, the second reader, and the input detection function of the touch panel to a standby state.
Doing so would ensure that only essential circuits are powered up.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore, this action is made final.

Conclusion
The following reference is cited but not relied upon: 
Locke et al. US Publication No. 2016/0308371 discloses controlling sleep and power functions (on and off), managing the interface of readers and peripherals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887